CAFOTO'STO, J.
In an action for negligence the plaintiff received a verdict of $2000, which was the ad damnum of the writ. The defendant filed the usual motion for a new trial, and although the hearing on said motion was postponed at least twice by the court to allow counsel for the defendant to be heard, no one appeared in support of the motion.
On Easter Sunday morning, April 20, 1924, the plaintiff was walking on the sidewalk near her home when a Ford automobile, which the defendant was learning to operate, was driven by the defendant upon the sidewalk, throwing the plaintiff to the ground ai)d inflicting the injuries about which she complains.
The liability of the defendant is clear.
The plaintiff claims to have been injured in the chest and side in addition to receiving a serious injury to her leg. According to her testimony she was confined to her home for over two months and has never recovered the normal use of her limb. The medical testimony on behalf of the plaintiff was to the effect that the plaintiff is suffering from a permanent traumatic injury to the ligaments of the knee joint.
The defendant’s only medical witness testified that he had treated the plaintiff for injuries to the thigh and leg, that the knee joint at the time he was in attendance was swollen,' and that one never can tell how long such an injury will last.
The plaintiff, in addition to her testimony as to pain and suffering and nervous condition, further said that she was unable to do her housework for a considerable length of time and that, by reason of the injury to her knee, she could never again hope to follow her occupation of a weaver, at which work she had been employed up to six or seven months before the accident.
Under all the circumstances the plaintiff was entitled to damages in a substantial amount. As the defendant has not seen fit to present any reason or argument ■ why the jury’s verdict should not stand, this court finds that the award of $2000 as fixed by the jury is amply justified by the evidence.
Motion for new trial denied.